Citation Nr: 0605720	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  04-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional compensation for dependents.   

(The issues of entitlement to an effective date prior to 
December 18, 2001, for service connection for allergic 
rhinitis and pseudofolliculitis barbae and service connection 
for right wrist and hand disability, lumbar spine disability, 
cervical spine disability, gastroesophageal reflux disease, 
ulcers, and hepatitis B are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement in December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran's combined service-connected disability 
evaluation is 10 percent.  


CONCLUSION OF LAW

The criteria for an additional amount of compensation payable 
for a spouse and child have not been met.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 3.4(b)(2) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (2002), provides, inter alia, for 
notice and assistance to claimants under certain 
circumstances.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (Daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason at 132 (VCAA not applicable to a claim 
for nonservice connected pension when the claimant did not 
serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
effect a Federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant claim, the VCAA is 
not applicable.  

A July 2002 RO decision granted service connection for 
hypertension, evaluated as 10 percent disabling and 
pseudofolliculitis barbae and chronic allergic rhinitis, each 
evaluated as noncompensably disabling.  The veteran's 
combined service-connected evaluation is 10 percent.  

An additional amount of compensation may be payable for a 
spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 
30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  

The veteran, at page 16 of a December 2005 personal hearing 
before the undersigned, testified, in substance, that he 
desired additional compensation for dependents because the 
10 percent compensation was not providing sufficient support.  

There is no evidence of record which indicates that the 
veteran is currently in receipt of disability compensation at 
a rate greater than 10 percent.  All of the evidence 
indicates that his combined service-connected disability 
rating is 10 percent.  Accordingly, a preponderance of the 
evidence is against an additional amount of compensation 
based upon the veteran having a spouse and child.  The Board 
observes that if the veteran's disability compensation rate 
is increased to 30 percent or more at some point he would 
then be eligible to receive an additional amount of 
compensation for a spouse and child.  

On the basis of the above analysis, there is no legal basis 
on which the veteran's claim can be based.  As the law and 
not the evidence is dispositive on this issue, it must be 
denied because of lack of legal merit.  38 C.F.R. 
§ 3.4(b)(2); See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to additional compensation for dependents is 
denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


